          Case 1:20-cv-01492-AJN Document 20 Filed 07/27/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                    7/27/21
  Raul Diaz, et al.,

                         Plaintiffs,
                                                                       20-cv-1492 (AJN)
                  –v–
                                                                            ORDER
  Boy Scouts of America, et al.,

                         Defendants.




ALISON J. NATHAN, District Judge:

       Per the Court’s order dated March 23, 2021, the parties were to submit a joint status letter

by July 19, 2021, “advising the Court whether the Bankruptcy Court for the District of Delaware

has extended the terms of the Consent Order and, if not, whether the stay in this matter should be

lifted.” Dkt. No. 18. The Court is not in receipt of a status letter. The parties shall file such a

letter on or before August 2, 2021.

       SO ORDERED.


Dated: July 27, 2021
       New York, New York
                                                   __________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
